Exhibit 10.1

E-LOAN, INC.

1997 STOCK PLAN

(as amended and restated August 30, 1999)

Purposes of the Plan
. The purposes of this 1997 Stock Plan are:
 * to attract and retain the best available personnel for positions of
   substantial responsibility,
 * to provide additional incentive to Employees, Directors and Consultants, and
 * to promote the success of the Company's business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights may also be granted under the Plan.

Definitions
. As used herein, the following definitions shall apply:

(a)   "Administrator" means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b)   "Applicable Laws" means the requirements relating to the administration of
stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.

(c)   "Board" means the Board of Directors of the Company.

(d)   "Code" means the Internal Revenue Code of 1986, as amended.

(e)   "Committee" means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(f)   "Common Stock" means the common stock of the Company.

(g)   "Company" means E-Loan, Inc., a Delaware corporation.

(h)   "Consultant" means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

(i)   "Director" means a member of the Board.

(j)   "Disability" means total and permanent disability as defined in Section
22(e)(3) of the Code.

(k)   "Employee" means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director's fee by the Company shall be sufficient to
constitute "employment" by the Company.

(l)   "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(m)   "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:

 i.   If the Common Stock is listed on any established stock exchange or a
      national market system, including without limitation the Nasdaq National
      Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair
      Market Value shall be the closing sales price for such stock (or the
      closing bid, if no sales were reported) as quoted on such exchange or
      system on the date of determination, as reported in The Wall Street
      Journal or such other source as the Administrator deems reliable;
 ii.  If the Common Stock is regularly quoted by a recognized securities dealer
      but selling prices are not reported, the Fair Market Value of a Share of
      Common Stock shall be the mean between the high bid and low asked prices
      for the Common Stock on the date of determination, as reported in The Wall
      Street Journal or such other source as the Administrator deems reliable;
      or
 iii. In the absence of an established market for the Common Stock, the Fair
      Market Value shall be determined in good faith by the Administrator.

(n)   "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(o)   "Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.

(p)   "Notice of Grant" means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.

(q)   "Officer" means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(r)   "Option" means a stock option granted pursuant to the Plan.

(s)   "Option Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(t)   "Option Exchange Program" means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.

(u)   "Optioned Stock" means the Common Stock subject to an Option or Stock
Purchase Right.

(v)   "Optionee" means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.

(w)   "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(x)   "Plan" means this 1997 Stock Plan.

(y)   "Restricted Stock" means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.

(z)   "Restricted Stock Purchase Agreement" means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a Stock Purchase Right. The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

(aa)   "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(bb)   "Section 16(b) " means Section 16(b) of the Exchange Act.

(cc)   "Service Provider" means an Employee, Director or Consultant.

(dd)   "Share" means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

(ee)   "Stock Purchase Right" means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.

(ff)   "Subsidiary" means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.

Stock Subject to the Plan
. Subject to the provisions of Section 13 of the Plan, the maximum aggregate
number of Shares which may be optioned and sold under the Plan is 10,500,000
Shares, plus an annual increase to be added on the first day of the Company's
fiscal year (beginning in 2000) equal to the lesser of (i) 4,500,000 Shares,
(ii) 4% of the outstanding shares on such date or (iii) a lesser amount
determined by the Board. The Shares may be authorized, but unissued, or
reacquired Common Stock.

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.

Administration of the Plan
.
Procedure
.
Multiple Administrative Bodies
. The Plan may be administered by different Committees with respect to different
groups of Service Providers.
Section 162(m)
. To the extent that the Administrator determines it to be desirable to qualify
Options granted hereunder as "performance-based compensation" within the meaning
of Section 162(m) of the Code, the Plan shall be administered by a Committee of
two or more "outside directors" within the meaning of Section 162(m) of the
Code.
Rule 16b-3
. To the extent desirable to qualify transactions hereunder as exempt under Rule
16b-3, the transactions contemplated hereunder shall be structured to satisfy
the requirements for exemption under Rule 16b-3.
Other Administration
. Other than as provided above, the Plan shall be administered by (A) the Board
or (B) a Committee, which committee shall be constituted to satisfy Applicable
Laws.

Powers of the Administrator
. Subject to the provisions of the Plan, and in the case of a Committee, subject
to the specific duties delegated by the Board to such Committee, the
Administrator shall have the authority, in its discretion:
 i.    to determine the Fair Market Value;
 ii.   to select the Service Providers to whom Options and Stock Purchase Rights
       may be granted hereunder;
 iii.  to determine the number of shares of Common Stock to be covered by each
       Option and Stock Purchase Right granted hereunder;
 iv.   to approve forms of agreement for use under the Plan;
 v.    to determine the terms and conditions, not inconsistent with the terms of
       the Plan, of any Option or Stock Purchase Right granted hereunder. Such
       terms and conditions include, but are not limited to, the exercise price,
       the time or times when Options or Stock Purchase Rights may be exercised
       (which may be based on performance criteria), any vesting acceleration or
       waiver of forfeiture restrictions, and any restriction or limitation
       regarding any Option or Stock Purchase Right or the shares of Common
       Stock relating thereto, based in each case on such factors as the
       Administrator, in its sole discretion, shall determine;
 vi.   to reduce the exercise price of any Option or Stock Purchase Right to the
       then current Fair Market Value if the Fair Market Value of the Common
       Stock covered by such Option or Stock Purchase Right shall have declined
       since the date the Option or Stock Purchase Right was granted;
 vii.  to institute an Option Exchange Program;
 viii. to construe and interpret the terms of the Plan and awards granted
       pursuant to the Plan;
 ix.   to prescribe, amend and rescind rules and regulations relating to the
       Plan, including rules and regulations relating to sub-plans established
       for the purpose of qualifying for preferred tax treatment under foreign
       tax laws;
 x.    to modify or amend each Option or Stock Purchase Right (subject to
       Section 15(c) of the Plan), including the discretionary authority to
       extend the post- termination exercisability period of Options longer than
       is otherwise provided for in the Plan;
 xi.   to allow Optionees to satisfy withholding tax obligations by electing to
       have the Company withhold from the Shares to be issued upon exercise of
       an Option or Stock Purchase Right that number of Shares having a Fair
       Market Value equal to the amount required to be withheld. The Fair Market
       Value of the Shares to be withheld shall be determined on the date that
       the amount of tax to be withheld is to be determined. All elections by an
       Optionee to have Shares withheld for this purpose shall be made in such
       form and under such conditions as the Administrator may deem necessary or
       advisable;
 xii.  to authorize any person to execute on behalf of the Company any
       instrument required to effect the grant of an Option or Stock Purchase
       Right previously granted by the Administrator;
 xiii. to make all other determinations deemed necessary or advisable for
       administering the Plan.

Effect of Administrator's Decision
. The Administrator's decisions, determinations and interpretations shall be
final and binding on all Optionees and any other holders of Options or Stock
Purchase Rights.

Eligibility
. Nonstatutory Stock Options and Stock Purchase Rights may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.
Limitations
.
 a. Each Option shall be designated in the Option Agreement as either an
    Incentive Stock Option or a Nonstatutory Stock Option. However,
    notwithstanding such designation, to the extent that the aggregate Fair
    Market Value of the Shares with respect to which Incentive Stock Options are
    exercisable for the first time by the Optionee during any calendar year
    (under all plans of the Company and any Parent or Subsidiary) exceeds
    $100,000, such Options shall be treated as Nonstatutory Stock Options. For
    purposes of this Section 6(a), Incentive Stock Options shall be taken into
    account in the order in which they were granted. The Fair Market Value of
    the Shares shall be determined as of the time the Option with respect to
    such Shares is granted.
 b. Neither the Plan nor any Option or Stock Purchase Right shall confer upon an
    Optionee any right with respect to continuing the Optionee's relationship as
    a Service Provider with the Company, nor shall they interfere in any way
    with the Optionee's right or the Company's right to terminate such
    relationship at any time, with or without cause.
 c. The following limitations shall apply to grants of Options:
     i.   No Service Provider shall be granted, in any fiscal year of the
          Company, Options to purchase more than 2,250,000 Shares.
     ii.  In connection with his or her initial service, a Service Provider may
          be granted Options to purchase up to an additional 2,250,000 Shares
          which shall not count against the limit set forth in subsection (i)
          above.
     iii. The foregoing limitations shall be adjusted proportionately in
          connection with any change in the Company's capitalization as
          described in Section 13.
     iv.  If an Option is canceled in the same fiscal year of the Company in
          which it was granted (other than in connection with a transaction
          described in Section 13), the canceled Option will be counted against
          the limits set forth in subsections (i) and (ii) above. For this
          purpose, if the exercise price of an Option is reduced, the
          transaction will be treated as a cancellation of the Option and the
          grant of a new Option.

Term of Plan
. Subject to Section 19 of the Plan, the Plan shall become effective upon its
adoption by the Board. It shall continue in effect for a term of ten (10) years
unless terminated earlier under Section 15 of the Plan.
Term of Option
. The term of each Option shall be stated in the Option Agreement. In the case
of an Incentive Stock Option, the term shall be ten (10) years from the date of
grant or such shorter term as may be provided in the Option Agreement. Moreover,
in the case of an Incentive Stock Option granted to an Optionee who, at the time
the Incentive Stock Option is granted, owns stock representing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Option Agreement.
Option Exercise Price and Consideration
.
Exercise Price
. The per share exercise price for the Shares to be issued pursuant to exercise
of an Option shall be determined by the Administrator, subject to the following:
 i.   In the case of an Incentive Stock Option
       A. granted to an Employee who, at the time the Incentive Stock Option is
          granted, owns stock representing more than ten percent (10%) of the
          voting power of all classes of stock of the Company or any Parent or
          Subsidiary, the per Share exercise price shall be no less than 110% of
          the Fair Market Value per Share on the date of grant.
       B. granted to any Employee other than an Employee described in paragraph
          (A) immediately above, the per Share exercise price shall be no less
          than 100% of the Fair Market Value per Share on the date of grant.

 ii.  In the case of a Nonstatutory Stock Option, the per Share exercise price
      shall be determined by the Administrator. In the case of a Nonstatutory
      Stock Option intended to qualify as "performance-based compensation"
      within the meaning of Section 162(m) of the Code, the per Share exercise
      price shall be no less than 100% of the Fair Market Value per Share on the
      date of grant.
 iii. Notwithstanding the foregoing, Options may be granted with a per Share
      exercise price of less than 100% of the Fair Market Value per Share on the
      date of grant pursuant to a merger or other corporate transaction.

Waiting Period and Exercise Dates
. At the time an Option is granted, the Administrator shall fix the period
within which the Option may be exercised and shall determine any conditions
which must be satisfied before the Option may be exercised.
Form of Consideration
. The Administrator shall determine the acceptable form of consideration for
exercising an Option, including the method of payment. In the case of an
Incentive Stock Option, the Administrator shall determine the acceptable form of
consideration at the time of grant. Such consideration may consist entirely of:
 i.    cash;
 ii.   check;
 iii.  promissory note;
 iv.   other Shares which (A) in the case of Shares acquired upon exercise of an
       option, have been owned by the Optionee for more than six months on the
       date of surrender, and (B) have a Fair Market Value on the date of
       surrender equal to the aggregate exercise price of the Shares as to which
       said Option shall be exercised;
 v.    consideration received by the Company under a cashless exercise program
       implemented by the Company in connection with the Plan;
 vi.   a reduction in the amount of any Company liability to the Optionee,
       including any liability attributable to the Optionee's participation in
       any Company-sponsored deferred compensation program or arrangement;
 vii.  any combination of the foregoing methods of payment; or
 viii. such other consideration and method of payment for the issuance of Shares
       to the extent permitted by Applicable Laws.

Exercise of Option
.
Procedure for Exercise; Rights as a Shareholder
. Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise, vesting of Options granted hereunder shall be tolled during
any unpaid leave of absence. An Option may not be exercised for a fraction of a
Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

Termination of Relationship as a Service Provider
. If an Optionee ceases to be a Service Provider, other than upon the Optionee's
death or Disability, the Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Optionee's termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
Disability of Optionee
. If an Optionee ceases to be a Service Provider as a result of the Optionee's
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent the Option is vested
on the date of termination (but in no event later than the expiration of the
term of such Option as set forth in the Option Agreement). In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee's termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
Death of Optionee
. If an Optionee dies while a Service Provider, the Option shall vest and become
exercisable in full, including Shares as to which it would not otherwise be
vested or exercisable, and the Option may be exercised within such period of
time as is specified in the Option Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant), by
the Optionee's estate or by a person who acquires the right to exercise the
Option by bequest or inheritance. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Optionee's termination. The Option may be exercised by the
executor or administrator of the Optionee's estate or, if none, by the person(s)
entitled to exercise the Option under the Optionee's will or the laws of descent
or distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
Buyout Provisions
. The Administrator may at any time offer to buy out for a payment in cash or
Shares an Option previously granted based on such terms and conditions as the
Administrator shall establish and communicate to the Optionee at the time that
such offer is made.

Stock Purchase Rights
.
Rights to Purchase
. Stock Purchase Rights may be issued either alone, in addition to, or in tandem
with other awards granted under the Plan and/or cash awards made outside of the
Plan. After the Administrator determines that it will offer Stock Purchase
Rights under the Plan, it shall advise the offeree in writing or electronically,
by means of a Notice of Grant, of the terms, conditions and restrictions related
to the offer, including the number of Shares that the offeree shall be entitled
to purchase, the price to be paid, and the time within which the offeree must
accept such offer. The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.
Repurchase Option
. Unless the Administrator determines otherwise, the Restricted Stock Purchase
Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser's service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Restricted Stock Purchase Agreement shall be the
original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Administrator.
Other Provisions
. The Restricted Stock Purchase Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.
Rights as a Shareholder
. Once the Stock Purchase Right is exercised, the purchaser shall have the
rights equivalent to those of a shareholder, and shall be a shareholder when his
or her purchase is entered upon the records of the duly authorized transfer
agent of the Company. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Stock Purchase Right is
exercised, except as provided in Section 13 of the Plan.

Non-Transferability of Options and Stock Purchase Rights
. Unless determined otherwise by the Administrator, an Option or Stock Purchase
Right may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Optionee, only by the Optionee.
If the Administrator makes an Option or Stock Purchase Right transferable, such
Option or Stock Purchase Right shall contain such additional terms and
conditions as the Administrator deems appropriate.
Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset Sale
.
Changes in Capitalization
. Subject to any required action by the shareholders of the Company, the number
of shares of Common Stock covered by each outstanding Option and Stock Purchase
Right, and the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Options or Stock Purchase Rights have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Option or Stock Purchase Right, as well as the price per share
of Common Stock covered by each such outstanding Option or Stock Purchase Right,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been "effected without receipt of consideration." Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option or Stock Purchase Right.
Dissolution or Liquidation
. In the event of the proposed dissolution or liquidation of the Company, the
Administrator shall notify each Optionee as soon as practicable prior to the
effective date of such proposed transaction. The Administrator in its discretion
may provide for an Optionee to have the right to exercise his or her Option
until fifteen (15) days prior to such transaction as to all of the Optioned
Stock covered thereby, including Shares as to which the Option would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option or Stock Purchase Right shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option or
Stock Purchase Right will terminate immediately prior to the consummation of
such proposed action.
Merger or Asset Sale
. In the event of a merger of the Company with or into another corporation, or
the sale of substantially all of the assets of the Company, each outstanding
Option and Stock Purchase Right shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option or Stock Purchase Right, the Optionee shall
fully vest in and have the right to exercise the Option or Stock Purchase Right
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option or Stock Purchase Right becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Administrator shall notify the Optionee in
writing or electronically that the Option or Stock Purchase Right shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the Option or Stock Purchase Right shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or
Stock Purchase Right shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option or Stock Purchase Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

Date of Grant
. The date of grant of an Option or Stock Purchase Right shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option or Stock Purchase Right, or such other later date as is determined
by the Administrator. Notice of the determination shall be provided to each
Optionee within a reasonable time after the date of such grant.
Amendment and Termination of the Plan
.
Amendment and Termination
. The Board may at any time amend, alter, suspend or terminate the Plan.
Shareholder Approval
. The Company shall obtain shareholder approval of any Plan amendment to the
extent necessary and desirable to comply with Applicable Laws.
Effect of Amendment or Termination
. No amendment, alteration, suspension or termination of the Plan shall impair
the rights of any Optionee, unless mutually agreed otherwise between the
Optionee and the Administrator, which agreement must be in writing and signed by
the Optionee and the Company. Termination of the Plan shall not affect the
Administrator's ability to exercise the powers granted to it hereunder with
respect to Options granted under the Plan prior to the date of such termination.

Conditions Upon Issuance of Shares
.
Legal Compliance
. Shares shall not be issued pursuant to the exercise of an Option or Stock
Purchase Right unless the exercise of such Option or Stock Purchase Right and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
Investment Representations
. As a condition to the exercise of an Option or Stock Purchase Right, the
Company may require the person exercising such Option or Stock Purchase Right to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

Inability to Obtain Authority
. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
Reservation of Shares
. The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
Shareholder Approval
. The Plan shall be subject to approval by the shareholders of the Company
within twelve (12) months after the date the Plan is adopted. Such shareholder
approval shall be obtained in the manner and to the degree required under
Applicable Laws.




--------------------------------------------------------------------------------


